Citation Nr: 0735337	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-33 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus. 

2.  Entitlement to a compensable rating for left ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





INTRODUCTION

The veteran had active duty from April 1964 to April 1968 and 
from December 1971 to December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision which granted 
service connection for tinnitus as 10 percent disabling and 
continued a non-compensable rating for left ear hearing loss.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005), that reversed a decision of the Board that 
concluded that no more than a single 10 percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under pre-June 13, 2003, 
regulations.  The Department of Veterans Affairs (VA) 
disagreed with the Court's decision in Smith and appealed 
this decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of the VA imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay included the issue as 
presented in the instant appeal where a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and an evaluation for tinnitus of greater than 10 percent was 
sought. On June 19, 2006, the Federal Circuit issued a 
decision in the appeal of Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  On July 10, 2006, as a consequence of that 
holding, the Secretary rescinded the stay that had been 
imposed on all claims affected by Smith and directed the 
Board to resume adjudication of the previously stayed claims.

The issue of a compensable rating for left ear hearing loss 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code (DC) 6260 (2007); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his tinnitus is more disabling then 
represented by the current 10 percent evaluation.  

On June 13, 2003, the Secretary of the VA amended the 
provisions of 38 C.F.R. 
§ 4.87.  The amended regulation clarifies that recurrent 
tinnitus warrants a 10 percent evaluation.  Only a single 
evaluation is to be assigned for recurrent tinnitus no matter 
whether the sound is perceived in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, DC 6260.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the version of 38 C.F.R. § 4.87, DC 6260 in effect 
prior to June 13, 2003, required the assignment of separate 
compensable evaluation for each ear.  In Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit held that 
the Court erred in not deferring to the VA's interpretation 
of 38 C.F.R. §§ 4.25(b), 4.87, DC 6260, which directed the 
assignment of a single evaluation for tinnitus regardless of 
whether the disability was unilateral or bilateral in nature.

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes an 
evaluation in excess of a single 10 percent for tinnitus. 
Therefore, the veteran's claim for a separate rating for each 
ear for his service-connected tinnitus must be denied under 
DC 6260, as in effect both prior and subsequent to June 13, 
2003.  

The Board notes that the veteran does not argue, and the 
evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.  There is neither evidence nor 
argument that tinnitus manifests in symptoms other than 
ringing in the ear or that such results in unusual disability 
to render impracticable application of the Rating Schedule.  
Thus, the Board finds no basis upon which to assign a higher 
disability evaluation despite
consideration of the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4.  This includes 
extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) as the veteran has not been hospitalized for 
his tinnitus.  While in a June 2004 VA treatment record it 
was noted that the veteran asserted that his tinnitus had 
become so bad that he gave up two jobs due to chronic fatigue 
from lack of sleep, the existing schedular rating is already 
based upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  As 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 


ORDER

An initial rating in excess of 10 percent for tinnitus is 
denied. 
REMAND

On review, the Board finds that additional development is 
necessary for left ear hearing loss.  The veteran seeks a 
compensable evaluation for his service-connected hearing loss 
of the left ear. 

Hearing loss disability evaluations range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  
See 38 C.F.R. § 4.85 (2007).

The veteran was afforded an examination in June 2003, the 
report of which conformed to VA requirements cited above.  
However, a January 2005 report from the Speech and Hearing 
Center at Munroe Regional Medical Center has also been added 
to the record.  The private audiologist did not provide 
numerical values for puretone decibel loss, and it is not 
shown that the results of the word recognition test, in 
percentages, were obtained using the Maryland CNC test.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that neither 
the Board nor the RO may interpret graphical representations 
of audiometric data).  Accordingly, it is not shown that this 
evaluation was conducted in accordance with 38 C.F.R. 
§ 4.85(a) (2007) and therefore, is not adequate for rating 
purposes.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded a VA 
examination to determine the extent of his 
service-connected left ear  hearing loss.  
All pertinent symptomatology and findings 
must be reported in detail.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  This audiometric 
evaluation must be conducted pursuant to 
38 C.F.R. 
§ 4.85(a) (2007) in order to establish the 
current severity of the service-connected 
left ear hearing loss - it must be 
conducted by a state-licensed audiologist 
and include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test.

2.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After the 
veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
further appellate review.
  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


